DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 7 July 2022 and not repeated herein is overcome and hereby withdrawn. As a result, the instant Office action is a non-final action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carstensen et al., CA 2321911 A1 (“Carstensen”)(newly cited)(copy provided herewith).
Regarding claims 11-13, Carstensen discloses a curable cable coating composition comprising a polyethylene-based interpolymer which is functionalized with an amine-containing monomer (abstract, pages 8-10).  The number of amine-containing monomers is approximately 1 per 1,000 carbon atoms in the polyethylene backbone (i.e. 1 amine-containing monomer per 500 ethylene monomers) (page 10, fourth full paragraph).  The amine containing monomer may be of the formula CH2=C(CH3)-CO-O-(CH2)n-N(CH3)2 wherein n is equal to 2 (page 9, first full paragraph).  As such, the amine containing monomer may be CH2=C(CH3)-CO-O-(CH2)2-N(CH3)2 (i.e. 2-(diethylamino) ethyl methacrylate) as recited in claim 12.  The peroxide content of the composition is less than 5 wt% (page 11, first full paragraph) which reasonably reads on the claimed range of amounts.
The composition is not required to comprise any additional components.  As such, Carstensen reasonably teaches a composition consisting of the above described components and thus the polyethylene-based interpolymer is present in amounts of from 95 to 99.9 wt% which reads on the amounts recited in claim 11. Taking into consideration the amine-containing monomer content and the molecular weight of 2-(diethylamino)ethyl methacrylate, the Examiner calculates that the Carstensen reasonably teaches a 2-(diethylamino)ethyl methacrylate of about 71.4 µmoles/gram of polymeric composition which reads on the range of amounts recited in claim 13. 
While Carstensen is silent regarding the ratio of the initial cure potential to the heat-aged cure potential of the disclosed crosslinkable ethylene copolymer resin composition it is noted that the composition taught by Carstensen is identical to the composition claimed and disclosed by Applicant in terms of the species and amount of ethylene based-amine functionalized interpolymer, organic peroxide, and amine-containing monomer. Even more specifically, Carstensen teaches an ethylene copolymer comprising an amine of about 71.4 µmoles/gram of composition which falls within the range of amounts of amino acrylate disclosed by Applicant (see page 8 lines 22-30 of Applicant's specification as filed). 
It is noted that the on page 5 of the remarks filed 13 January 2022 Applicant indicates that it is believed that the amine functionality impart to the crosslinkable polymeric composition by the amine-functionalized interpolymer improves retention of the cure potential. In light of this disclosure, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition disclosed by Carstensen would intrinsically exhibit the claimed CP14 to CP0 ratio (see MPEP 2112V).

Response to Arguments
Applicant’s arguments, see pages 4-11, filed 3 August 2022, with respect to the rejections of claims 11-13 under 35 U.S.C. 103 over Solis or McGrath have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Carstensen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782